In a negligence action to recover damages for injury to person and property, the defendant appeals from a judgment of the Supreme Court, Queens County, entered October 10, 1962 after trial, upon a jury’s verdict in the plaintiff’s favor for $6,500. Judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall file and serve a written stipulation consenting to reduce to $4,000 the amount of the verdict in his favor-, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, upon this record, $4,000 is ample compensation for the damages which were proved. Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.